                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICK WAYNE BARRETT, SR.,

                                                JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         16-cv-211-wmc
v.


SENECA FOODS,

      Defendant.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Seneca Foods dismissing this case.

           /s/                                                10/29/2018

          Peter Oppeneer, Clerk of Court                         Date
